DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group V Fig. 29 in the reply filed on 06/24/2022 is acknowledged.
Examiner notes that claim 2 appears to belong to a non-elected species.  Claims 1 and 2 have been examined in view of Fig. 29.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plumb container and cap sidewall as described in claim 6 and the dispenser recess and apex as described in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “in a planar orientation”.  Examiner notes that such language has not been described in the specification and is unsure as to what the limitation is.

Claim 6 recites “plumb container” and “plumb cap sidewall”.  Examiner notes that such language has not been sufficiently described in the specification or drawings so as to lead to an understanding of what is being claimed.  

Claim 7 recites “extending to an apex of the dispenser”.   Examiner notes that such language has not been described in the specification and is unsure as to what the limitation is. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donald T. Sanders (US 2015/0021349 – hereinafter Sanders) in view of Vogel et al. (US 2016/0376078 – hereinafter Vogel) and Koller et al. (US 2015/0321804 – hereinafter Koler).
Re Claims 1-3 and 5-7:
Sanders discloses a tablet dispensing system comprising: a dispenser container (12) with an open top (near40) and a lateral neck pill outlet through- aperture (34) (see Fig. 2); and a cap (14), adapted to freely rotate atop said container to cover said open top (near40) (see Figs. 1-17), having a descending cap sidewall defining (i) a lateral cap egress aperture (20) and (ii) a pressure band (15, 21) radially positioned thereon adapted to occupy at least half of a cap perimeter (see Fig. 14), but fails to teach an elastic pressure band.

Vogel teaches a pressure band (110) radially positioned thereon adapted to occupy at least half of a cap perimeter (see Figs. 1-20).  Re Claim 2: Vogel teaches wherein said pressure band (110) includes a continuous pressure band (see Figs. 1-20).  Re Claim 3: Vogel teaches wherein said pressure band (110) includes multiple raised protrusions (see Figs. 1-20).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Sanders with that of Vogel to provide an alternative band formation as known within the art which would allow for a single continuously connected band.

Koler teaches an elastic pressure band (38) (see paragraphs [0016 and 0021] – the cap is elastic). Re Claim 6: Koler teaches wherein a dispenser includes a plumb container sidewall (12) (see Fig. 3), and a plumb cap sidewall (near 28) adapted to be substantially perpendicular to said container sidewall upon affixation of said cap to said dispenser (see angle near 12b and 28a) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Sanders with that of Vogel and Koler to provide a gripping cap able to take on the general size and shape of a container while also withstanding normal operations, while also providing a selection of material for a surface as known within the art.

Further Re Claim 7:
Sanders teaches wherein said dispenser cap (14) includes said lateral neck pill outlet through-aperture (20) disposed in a dispenser recess (channel or aperture) extending to an apex (height) of the dispenser (see Figs. 1 and 2).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Vogel and Koler and further in view of Hwang et al. (US 10,980,944 – hereinafter Hwang).
Re Claim 4:
Sanders in view of Vogel and Koler discloses the device of claim 1, but fails to teach multiple elastic pressure bands radially positioned upon said sidewall, occupying at least half of a cap perimeter.  

Hwang further in view teaches multiple pressure bands (50, 60) radially positioned upon a sidewall, occupying at least half of a cap perimeter (see Fig. 7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Sanders in view of Vogel and Koler with that of Hwang to provide a design choice for a band as commonly known within the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651